Newcomb, C.
The appellant appeals from a judgment of affirmance
at the general term of a judgment rendered at a special term of the superior court. The assignment of errors does not call in question the judgment of the general term, but the rulings at special term only. Such an assignment presents no question for the determination of this court. Buskirk Prac., p. 131, and cases there cited; Kirland v. Stumph, 73 Ind. 514. The judgment below should be affirmed.
Per Curiam. — It is therefore ordered, upon the foregoing opinion, that the judgment below be, and it is hereby, in all things affirmed, at the costs of the appellant.